Vooriiies, J.
The plaintiff seeks to make the succession of Richard L. 'Carpenter, the late Sheriff of the parish of Pointe Coupee, and his sureties,liable for the amount of a writ offieri facias issued on a judgment in his favor ¡against Demid Gay, on the 10th December, 1852, which writ was placed in the hands of said Gmpenter, and was retained by him until his death, in October, 1853.
The record shows that this writ was received by Oarpenter within a week or ten days from the time it was issued,, and that it was found without any return endorsed thereon, at the taking of the inventory of his estate.
It is well settled, that the liability of the Sheriff under the Act of 1826, extends to the cases in which ho offers no valid excuse for his failure to execute or return a writ within the legal delay. As the defendants have offered no proof of such excuse in the present case, it is clear that they must be held liable to the plaintiff. 2 Ann. 370. Ibid, 409. 3 Ibid, 622.
It is therefore ordered and decreed, that the judgment of the District Court be affirmed, with costs.